DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 3, 4-10, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al., (US 20150104711 in view of Takeda et al., (JP 2017183205, using EPO machine translation, IDS 12/01/2020 ). 
Regarding claims 1, 4 and 12, Waki discloses a negative electrode for a lithium ion battery which includes a negative electrode active material formed on current collector ([0037], [0039], [0045]).  In the negative electrode active material, graphite powder is used as a core material, and at least a part of a surface of the graphite powder is coated with the carbon material [0045].   
Examiner notes that the limitation “3.0g of the negative electrode active material layer is dried at 220°C for 2 hours in a nitrogen atmosphere, the dried negative active material layer is allowed to adsorb water vapor at 25 °C using a constant capacity method, and the water vapor saturation adsorption amount of the negative electrode active material layer is calculated” is a process claim limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I
Notwithstanding, Waki discloses a negative electrode slurry coated on the surfaces of the current collector, the negative electrode slurry is dried at 200°C, and heated in a nitrogen gas stream during preparation ([0110]/ [0140]). 
Waki does not disclose a water vapor saturation adsorption amount of the negative electrode active material layer measured using the claimed method is greater than or equal to 0.03 cm3/g and less than or equal to 0.25 cm3/g. The vapor pressure as measured by the method 
Notwithstanding, Takeda discloses a negative electrode material for a lithium secondary battery includes a surface coated graphite, which at least a part of the surface of the graphite particle is coated with a carbon material ([0011]/ [0014]). In example 1, 98 parts by weight of surface coated graphite was mixed into a slurry and coated on a current collector, negative electrode was dried at 200 °C [0087], and the heat treatment of the mixture is carried out in a nitrogen gas atmosphere [0058].  The surface coated graphite has a water vapor adsorption amount from 0.03 to 0.4 cm3 /g [0033], if the water vapor adsorption amount of the negative electrode is too small, the affinity between the active material and the solvent is poor, and solid components such as a binder are likely to be unevenly distributed in the electrode, so that it is difficult to suppress the gas generation amount. In addition, if the amount of water vapor adsorption is large, the surface of the negative electrode active material has high hydrophilicity and the water content increases, which leads to excessive decomposition of the electrolytic solution and deterioration of battery characteristics [0040].  Examiner notes that 0.03 to 0.4 cm3 /g, is overlapping with the claimed range of greater than 0.03 cm3/g and less than or equal to 0.25 cm3
It would have been obvious to one having ordinary skill in the art to have the vapor adsorption amount (water vapor saturation adsorption amount) of the negative electrode of Waki be in a range of to 0.03 cm3/g and less than or equal to 0.25 cm3/g, in order to suppress the gas generation amount and to improve the battery characteristics. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.  (CLAIMS 1 AND 12)
Examiner notes that “an amount of carbonic acid to be adsorbed to the surface-coated graphite material is greater than or equal to 0.05 ml/g and less than or equal to 1.0 ml/g”, is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I (CLAIM 4)
Regarding claims 8 and 9, modified Waki discloses all of the limitations as set forth above in claim 1.  Waki further discloses a polytetrafluoroethylene binder included in the negative electrode, the binder is dispersed in an aqueous medium to be used ([0080]/ [0083]).  (CLAIMS 8 AND 9)
Regarding claim 10, modified Waki discloses all of the limitations as set forth above in claim 8. Modified Waki does not disclose the content of the binder resin is greater than or equal 
It would have been obvious to one having ordinary skill in the art to add have the content of the binder in modified Waki be in an amount of 1 to 10 parts by weight based on 100 parts by weight of the surface coated graphite contained in the negative electrode material, in order to help the adhesion of the particles and adhesion to the current collector.  (CLAIM 10)
Regarding claim 11, modified Waki discloses all of the limitations as set forth above in claim 1. Waki discloses the negative electrode contains a conductive additive [0089]. Waki does not disclose the content of the conductive additive is greater than or equal to 0.05 parts by mass and less than or equal to 5.0 parts by mass. Takeda further discloses the conductive material is about 1 to 10% by weight, by using a conductive material, the conductivity as an electrode may be improved (Takeda: [0067]). Examiner notes that 1 to 10% by weight is within the range of 0.05 parts by mass and less than or equal to 5.0 parts by mass. 
 It would have been obvious to one having ordinary skill in the art to have the conductive material in modified Waki be in an overlapping range of 1 to 5% by weight in order to further improve the conductivity in the electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.   (CLAIM 11)
Regarding claim 2, modified Waki discloses all of the limitations as set forth above in claim 1.  Waki further discloses the negative electrode active material, a specific surface area measured using a nitrogen adsorption BET method is more than or equal to 0.8m2 /g and less than or equal to 5.3 m2/g [0054]. Examiner notes that more than or equal to 0.8m2/g and less than or equal to 5.3 m2/g, is overlapping with the claimed range of greater than or equal to 1.0 m2 /g and less than or equal to 6.0 m2/g. 
 It would have been obvious to one having ordinary skill in the art to have the specific area of the negative electrode active material of modified Waki be in the overlapping range of more than or equal to 1.0 m2 /g and less than or equal to 5.3 m2/g. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.  (CLAIM 2)
Regarding claim 5, modified Waki discloses all of the limitations as set forth above in claim 1.  Waki further discloses an average particle diameter d50  of the negative electrode active material in a volume particle size distribution, which is obtained using a laser diffraction scattering particle size distribution measurement is preferably more than or equal to 9 µm and less than or equal to 30 µm [0064].  Examiner notes that 9 µm to 30 µm, is overlapping with the claimed range of greater than or equal to 1 µm and less than or equal to 40 µm.
It would have been obvious to one having ordinary skill in the art to have the average particle diameter d50  of the negative electrode active material of modified Waki  be in the overlapping range of more than or equal to 9 µm and less than or equal to 30 µm.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie (CLAIM 5)
Regarding claim 6, modified Waki discloses all of the limitations as set forth above in claim 1.  Waki further discloses the negative electrode active material ratio of the carbon material coating amount is preferably more than or equal to 0.7 mass% and less than or equal to 8.0 mass%, derived from the organic compound to 100 mass%, the coating amount of the carbon material can be calculated by thermogravimetric analysis ([0060]/ [0063]).  Examiner notes that 0.7 mass% to 8.0 mass%, is within the claimed range of 0.5 % by mass and less than or equal to 10 % by mass. 
It would have been obvious to one having ordinary skill in the art to have  the negative electrode active material carbon material coating amount of modified Waki be in the range of more than or equal to 0.7 mass% and less than or equal to 8.0 mass%.  (CLAIM 6)
Regarding claim 7, modified Waki discloses all of the limitations as set forth above in claim 1.  Waki further discloses the negative electrode active material has an average thickness of a coating layer formed of the carbon material which is coated on the graphite powder is preferably more than or equal to 0.5 nm and less than or equal to 15 nm [0065].  Examiner notes that more than or equal to 0.5 nm and less than or equal to 15 nm, is within the claimed range of greater than or equal to 0.5 nm and less than or equal to 100 nm.
It would have been obvious to one having ordinary skill in the art to have average thickness of the carbon coating layer of modified Waki  to be in the range of more than or equal to 0.5 nm and less than or equal to 15 nm. (CLAIM 7)
Regarding claims 13 and 14, modified Waki discloses all of the limitations as set forth above in claim 1.  Waki further discloses a lithium ion battery including a negative electrode, an   (CLAIMS 13 AND 14)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waki et al., US 20150104711 in view of Takeda et al., (JP 2017183205, using EPO machine translations, provided on IDS 12/01/2020), as applied to claim 1 above, and further in view of Fukuda et al., (JP H1012241, using EPO machine translation for citations, provided on IDS 09/26/2019). 
Regarding claim 3, modified Waki discloses all of the limitations as set forth above in claim 1. Waki does not disclose a true specific gravity of the surface-coated graphite material is greater than or equal to 2.00 g/cm3  and less than or equal to 2.50 g/cm3. Fukuda discloses a negative electrode for a lithium ion battery, the core comprises graphite particles and there is a carbon layer covering the surfaces of the graphite particles [0011]. In example 1, Fukuda discloses a surface coated graphite particle negative electrode has a true specific gravity of 2.15 g/cm3 [0040]. Examiner notes that true specific gravity is the ratio of a materials true density determined at a specific temperature.  Examiner further notes that 2.15 g/cm3   is within the claimed range of greater than or equal to 2.00 g/cm3  and less than or equal to 2.50 g/cm3.
It would have been obvious to one having ordinary skill in the art to have the negative electrode surface coated graphite of modified Waki have a true specific gravity of 2.0-2.5g/cm3 .  because Fukuda teaches a point within the claimed range.(CLAIM 3)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722